

117 HR 5393 IH: Eliminating Local News Deserts Act of 2021
U.S. House of Representatives
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5393IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2021Mr. Payne introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for mandatory cable carriage of low power television stations sharing facilities of certain full power commercial VHF stations, and for other purposes.1.Short titleThis Act may be cited as the Eliminating Local News Deserts Act of 2021.2.Carriage of low power television stations sharing facilities of certain full power commercial VHF stations(a)Carriage rightsSection 614(c) of the Communications Act of 1934 (47 U.S.C. 534(c)) is amended—(1)by redesignating paragraph (2) as paragraph (3); and(2)by inserting after paragraph (1) the following:(2)Additional requirements for stations sharing facilities of certain full power commercial VHF stations(A)In generalA cable operator of a cable system shall carry on such system, on a channel that is generally considered to be in the primary broadcast tier, in addition to any qualified low power station such operator is required to carry under paragraph (1), any television broadcast station—(i)that is a qualified low power station under subparagraph (B) of subsection (h)(2); and(ii)the full power commercial very high frequency television broadcast station described in subsection (h)(2)(B)(ii)(II) with which such qualified low power station shares facilities is in the same television market as such cable system. (B)RequirementsIn the case of a qualified low power station that is carried under subparagraph (A), such qualified low power station shall have the same carriage rights as the full power commercial very high frequency television broadcast station described in subparagraph (A)(ii) in the television market described in such subparagraph.(C)TimingThe requirements of subparagraph (A) shall apply, with respect to a television broadcast station, beginning on the date that is 90 days after the Commission makes a determination under subparagraph (B) of subsection (h)(2) that such station is a qualified low power station under such subparagraph..(b)Qualified low power station definedSection 614(h)(2) of the Communications Act of 1934 (47 U.S.C. 534(h)(2)) is amended—(1)by redesignating subparagraphs (A) through (F) as clauses (i) through (vi), respectively;(2)by striking The term and inserting the following:(A)In generalThe term;(3)by striking Nothing in this paragraph and inserting the following:(C)Rule of constructionNothing in this paragraph; and(4)by inserting after subparagraph (A) (as so designated) the following:(B)Stations sharing facilities of certain full power commercial VHF stations(i)In generalThe term qualified low power station also includes any television broadcast station for which there is in effect a determination by the Commission that such station is a qualified low power station under this subparagraph.(ii)RequirementsThe Commission shall determine that a television broadcast station is a qualified low power station under this subparagraph if—(I)such station conforms to the rules established for low power television stations contained in part 74 of title 47, Code of Federal Regulations;(II)such low power station shares facilities with a licensee of a full power commercial very high frequency television broadcast channel allocated to a State under section 331(a);(III)such State has no exclusive, in-State broadcast television market within its boundaries, as determined by Nielsen Media Research or any successor entity;(IV)there are no big 4 full power commercial network affiliates (ABC, CBS, NBC, and FOX) that are licensed to, and principally operate within, such State;(V)such low power station broadcasts not fewer than 14 hours of common local programming per week, not fewer than 7 hours of which shall be broadcast between the hours of 6:00 p.m. and midnight;(VI)such low power station includes as part of the common local programming broadcast under subclause (V) a substantial amount of particularized local content;(VII)such low power station maintains a broadcast studio in the station’s community of license;(VIII)such low power station files with the Commission a quarterly disclosure of all programming broadcast under subclause (V) during the period covered by the disclosure, which—(aa)shall include a separate list of programming included under subclause (VI) with a detailed explanation of how programming satisfies the requirements of subclause (VI); and(bb)the Commission shall make publicly available; and(IX)when developing the programming described in subclauses (V) and (VI), or any public service announcement broadcast on such low power station, such low power station consults with community leaders and members of the general public in the market served by the station.(iii)Petition and determinationNot later than 90 days after a television broadcast station submits to the Commission a petition for a determination that such station is a qualified low power station under this subparagraph, the Commission shall—(I)if the Commission finds that the requirements of clause (ii) are met with respect to such station, grant such petition; or(II)if the Commission finds that the requirements of clause (ii) are not met with respect to such station, deny such petition.(iv)Annual certification(I)In generalBeginning on the date that is 1 year after the date on which a qualified low power station under this subparagraph is first carried on a cable system under subsection (c)(2), and annually thereafter, such station shall submit to the Commission a certification that—(aa)the requirements of clause (ii) are met with respect to such station; and(bb)such station commits to the Commission that the requirements of clause (ii) will continue to be met with respect to such station during the 1-year period beginning on the date of the certification.(II)Failure to certifyIf a qualified low power station under this subparagraph fails to submit a certification as required by subclause (I), the Commission may revoke the determination that such station is a qualified low power station under this subparagraph.(III)Schedule and administrationNot later than 30 days after the date of the enactment of this subparagraph, the Commission shall by order establish the schedule and administration of the schedule for and other requirements relating to the administration of the certifications required by this clause.(v)Grounds for revocation of determinationThe Commission may not revoke a determination that a television broadcast station is a qualified low power station under this subparagraph except—(I)as provided in clause (iv)(II); or(II)if the requirements of clause (ii) are no longer met with respect to such station..